FARMER, J.
We affirm a jury verdict awarding Lake-view $65,000 in damages for Maingate’s breach of a contract between the two. Since the jury’s verdict liquidated damages as of a date certain — February 13, 1996 (the date the contract was breached) until August 27, 1998 (the date of the verdict)— Lakeview is entitled, as a matter of law, to prejudgment interest at the statutory rate from the date of Lakeview’s loss. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212, 215 (Fla.1985). As such, the trial court had a ministerial duty to add the appropriate amount of interest to the principal amount of damages awarded in the verdict. See Argonaut, 474 So.2d at 215.
Accordingly, we remand for the limited purpose of the trial court adding prejudgment interest calculated at the statutory rate to the final judgment.
GUNTHER and GROSS, JJ., concur.